Martin J.,

delivered the opinion of the court.
This is an action in which the plaintiff claims t.he value of a slave who made his escape while employed with the chain-gang'on the streets, under the direction and control of t.he corporate authorities of the city of New-Orleans. Judgment was rendered against the corporation for the value of the slave, and the defendants have appealed to- this-court.
The slave in question was a runaway, and sent to the cala-boso or city jail as such, without' any particular directions regarding his treatment, his character, or the length of time lie was to stay.
Three days afterwards this slave was, according to the provisions of one of the city ordinances, sent out in chains to work on the public streets, together with fifty-seven others, similarly situated, attended by -six of the city guards as keepers, whose vigilance he eluded, and when the gang was returned in the evening he was missing, having effected his escape.
The district judge who tried the cause was of opinion the slave was properly put out to work, according to the city ordinance of 1817, (Digest of City Laws, page 127,) with the chain-gang, and was properly secured by a chain and ball. But the judge further decided that the defendants ought to pay his value, because they failed to prove the special circumstances of the escape, and because they took no steps to recover or reclaim the slave, and gave no notice to the plaintiff of his having made his escape.
The judge in the first instance admits the obvious necessity of providing a place in the city for the confinement and *347punishment of runaway and offending slaves. It appears also that the provision made by the city ordinances for these objects has had more in view the convenience of the owners of slaves than the increase of the revenues of the city. And the counsel for the corporation has very properly observed in argument, that if the courts consider the city liable for the value of the slaves sent to the city jail for safe keeping, and who elude the vigilance of the guards, it must cease to receive any more slaves on such conditions.
The case of the corporation receiving runaway and offending slaves iu the city jail, and working* them in tlie chain-gang on the streets, is in the nature of a bailment, in which the bailor is alone benefited ; and the corporation is only bound to use ordinary vigilance and dili-genceinkeeping them.
Where the corporation of Ncw-Orleansre-ceived arunaway slave, and put him to work in a chain-gang, on the public streets, and he made his escape from the guards, and it was in proof that the owner’s agent' was notified of it the next day, and no neglect or want of the ordinary vigilance appearing: Ifeld, that the corporation was not liable for the value of the slave.
This is similar to a case of bailment in which the bailor is alone benefited, as the city authorities receive but a bare compensation for the expenses attending the keeping of slaves thus deposited with them.
The facts of the case show that the slave was missing in the evening of the 8th of August, 1S33, and on the next da}r the plaintiff’s agent was duly notified of his escape.
From all the facts and circumstances adduced in proof in this case, and attending its history, no evidence was required of the defendants to show the particular manner in which this slave eluded the vigilance of the city guards and effected his escape. It is sufficient that the plaintiff’s agent had timely notice; the plaintiff himself, at the time, was residing at Pensacola. If any steps tending to the discovery and reclamation of the slave could be made available, it was the duty of the agent to have taken them in time.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and ■reversed; and that judgment be entered for the defendants, with costs in both courts.